Citation Nr: 0119516	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-17 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date earlier than December 11, 
1995, for an award of service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from September 1955 
to August 1959.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO&IC.

2.  The veteran's original claim of service connection for 
residuals of exposure to asbestos was received at the RO&IC 
on December 11, 1995, more than one year after his discharge 
from service, and this fact is not in dispute.


CONCLUSION OF LAW

An effective date earlier than December 11, 1995, for the 
grant of service connection for asbestosis is not warranted.  
38 U.S.C.A. § 5110(a)(b) (West 1991); 38 C.F.R. § 3.400( 
(2000); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). .


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Direct service connection will be granted effective the day 
following separation from service or the date entitlement 
arose if a claim is received within 1 year after separation 
from service; otherwise, the effective date will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 
3.400(b)(2). 

The veteran contends that the grant of service connection for 
asbestosis should be effective from 1973 when it was 
initially identified on an X-ray study.  The veteran asserts 
that the hazards of asbestos exposure have been known by the 
Department of the Navy since the 1920s.  He says he never 
received any warning during his active service concerning 
dangers of working in areas where asbestos was used.  
Moreover, noting that the Department of the Navy implemented 
the Asbestos Medical Surveillance Program in the early 1970s, 
he maintains that the Department of the Navy should have 
contacted him at that time and warned him of the possible 
health risks of his in-service exposure to asbestos.  The 
veteran further states that the VA failed in its duty to 
assist by not informing him that he had a potential claim for 
service connection for asbestosis.  He argues that he should 
not penalized by his initial naivete with regard to his legal 
rights and the risks presented to individuals who were 
exposed to asbestos in service.

The Board recognizes that the Secretary has an affirmative 
duty under 38 U.S.C.A. § 7722 to inform veterans of the 
benefits available to them under the laws administered by VA 
and, to the maximum extent possible, to provide aid and 
assistance with respect to filing claims for benefits.  
However, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the language of 38 U.S.C.A. § 7722 
cannot be read to support the argument that VA is under a 
virtually universal duty to compare, contrast, and notify.  
Lewis v. Brown, 8 Vet. App. 287 (1995).

The Board is also not free to award a retroactive effective 
date prior to the date it receives a claim unless there is 
specific statutory authority for such retroactive effective 
date.  There is no statutory provision which authorizes VA to 
award benefits retroactively on the basis that VA had 
previously failed to provide information concerning potential 
benefits eligibility under 38 U.S.C.A. § 7722.  See VA O.G.C. 
Prec. Op. No. 17-95 (June 21, 1995).  There is also no legal 
authority that allows VA to award benefits retroactively for 
veterans who had in-service exposure to asbestos.  

The pertinent facts in this case are not in dispute.  The 
veteran's original claim for service connection was received 
on December 11, 1995, more than one year following his 
discharge from service.  The law is dispositive.  It provides 
that the earliest possible effective date for the grant of 
service connection is December 11, 1995.  Therefore, the 
veteran's claim for an earlier effective date must be denied 
because it is without legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Finally, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
controlling laws and regulations pertaining to earlier 
effective date claims.  As discussed above, the pertinent 
facts are not in dispute and the law is dispositive.  There 
is no additional information or evidence which could be 
obtained to substantiate the veteran's claim.  Therefore, 
there is no further action to be undertaken to comply with 
the provisions of the VCAA.


ORDER

An effective date earlier than December 11, 1995, for an 
award of service connection for asbestosis is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

